Cockrill, C. J.  1. Jurisdiction of magistrates in matters of con-Justices of the peace have jurisdiction “in matters of contract” where the amount involved does-not exceed $300, Art. 7, sec. 40, const. 1874. The term “ matters of contract ” embraces a suit for unliquidated damages when the suit is founded upon contract. Stanley v. Bracht, 42 Ark., 210; St. Louis, etc. R. Co. v. Heath, 41 id., 477; Bullinger v. Marshall, 70 N. C., 520; B. & O. Telegraph Co. v. Lovejoy, 48 Ark., 301. The short written statement, filed before the justice in lieu of a complaint in this-cause, declares upon the contract alleged to have been entered into between the' parties, and seeks damages for its-breach. The action, though for unliquidated damages, is-ex contractu. The justice therefore had jurisdiction. It is conceded by the appellant that the damages suffered! by the appellee down to the date of the judgment were recoverable. The amount of the verdict is not in excess of the damages proved by the appellee’s testimony to cover that period. We cannot therefore disturb it.  2. Practice under rule 9. The appellant argues that the court erred in refusing to charge the jury as requested by him, but his exception on< that score has not impressed him as being serious enough to-require him to point out the error by setting out the prayers, in his abstract in accordance with the rules. We therefore take it as a waiver of the objection. Questions on the admissibility of evidence are also al— luded to in the printed argument, but the abstract does not .show that any objection was made at the trial or exception .saved, or that a new trial was asked on that ground. We treat the case therefore as though all these steps had (been omitted. Affirm.